           Case 1:20-cv-02095-AKH Document 43 Filed 03/31/21 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------------ x
                                                             :   Case No: 1:20-cv-02095-AKH
AMEZIEL, INC.,                                               :
                                                             :   Hon. Alvin K. Hellerstein
                  Plaintiff/Counterclaim-Defendant, :
                                                             :
                v.                                           :   JOINT NOTICE OF SETTLEMENT IN
                                                             :   PRINCIPLE; STIPULATION AND
WIESNER PRODUCTS, INC.,                                      :   [PROPOSED] ORDER WITHDRAWING
                                                             :   MOTION TO DISMISS AND STAYING
                  Defendant/Counterclaim-Plaintiff. :            DEADLINES FOR 30 DAYS
                                                             :
                                                             :
------------------------------------------------------------ x

        PLEASE TAKE NOTICE, Plaintiff Ameziel, Inc. and Defendant Wiesner Products,

Inc., by and through their undersigned counsel, pursuant to the Local Rules of this Court, file this

Joint Notice of Settlement in Principle and Stipulation and [Proposed] Order to withdraw

Defendant’s pending motion to dismiss without prejudice (Dkt. 36) and stay all deadlines for

thirty (30) days.

        WHEREAS, Plaintiff commenced the instant declaratory judgment action on March 9,

2020 and filed a First Amended Complaint on February 9, 2021.

        WHEREAS, Defendant filed an Answer and Counterclaim on April 29, 2020 and a

Motion to Dismiss for Lack of Subject Matter Jurisdiction on February 26, 2021 (Dkt. 36).

        WHEREAS, Defendant’s Motion to Dismiss for Lack of Subject Matter Jurisdiction is

pending, Plaintiff has opposed that motion (Dkt. 42), and Defendant’s Reply deadline is

March 31, 2021.
             Case 1:20-cv-02095-AKH Document 43 Filed 03/31/21 Page 2 of 4




        WHEREAS, today1 on March 31, 2021, the parties have reached a settlement in

principle.

        WHEREAS, the parties anticipate that they will be able to finalize terms of settlement

and file a joint stipulation of dismissal within thirty (30) days of this notice.

        IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned, as

follows:

        1.       Defendant’s Motion to Dismiss for Lack of Subject Matter Jurisdiction shall be

withdrawn without prejudice, with Defendant having leave to file a Notice together with its

Reply, requesting the Court to reinstate the Motion and Plaintiff’s opposition in the event the

parties are unable to finalize a settlement within thirty (30) days hereof.

        2.       All deadlines in this matter shall be stayed thirty (30) days while the parties

finalize settlement.

Dated: March 31, 2021                                   Respectfully submitted,


 s/ Jonathan D. Ball                                     s/ Robert M. Isackson
Jonathan D. Ball                                        Robert M. Isackson (RI 4304)
GREENBERG TRAURIG, LLP                                  Lori L. Cooper (LC 1016)
MetLife Building                                        LEASON ELLIS LLP
200 Park Ave                                            One Barker Avenue
New York, NY 10166                                      White Plains, New York 10601
Telephone: (212) 801-9200                               Phone: (914) 288-0022
ballj@gtlaw.com                                         Fax: (914) 288-0023
                                                        Email: isackson@leasonellis.com
Attorneys for Plaintiff                                 cooper@leasonellis.com
Ameziel, Inc.
                                                        Attorneys for Defendant/Counterclaim-
                                                        Plaintiff Wiesner Products, Inc.

1
  The parties acknowledge that Your Honor’s Rule 1.D requires all requests for adjournments or
extensions of time be made at least 48 hours prior to the deadline. To the extent that the rule
applies in this situation, given the timing of the settlement in principle reached today, the parties
were unable to meet that deadline with respect to Defendant’s Reply deadline, and therefore
respectfully request an exemption from Rule 1.D in connection with this submission.
                                                   2
        Case 1:20-cv-02095-AKH Document 43 Filed 03/31/21 Page 3 of 4




IT IS SO ORDERED.

Dated: March ____, 2021
                                          United States District Judge




                                      3
         Case 1:20-cv-02095-AKH Document 43 Filed 03/31/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on March 31, 2021, a true and correct copy of the foregoing JOINT

NOTICE OF SETTLEMENT IN PRINCIPLE; STIPULATION AND [PROPOSED] ORDER

WITHDRAWING MOTION TO DISMISS AND STAYING DEADLINES FOR 30 DAYS, was

served upon all counsel of record by operation of the Court’s electronic filing system.

                                             s/ Robert M. Isackson
                                             Robert M. Isackson




                                                4
